                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ELIZABETH MCROBIE,                   :
                                     :
                  Plaintiff,         :
                                     :
            v.                       :                No. 5:18-cv-00566
                                     :
CREDIT PROTECTION ASSOCIATION, :
                                     :
                  Defendant.         :
____________________________________

                                           OPINION

                     Motion to Certify Class, ECF No. 23—Granted in Part

Joseph F. Leeson, Jr.                                                               April 2, 2019
United States District Judge

    I.      BACKGROUND

         In this proposed class action, Plaintiff Elizabeth McRobie alleges that Defendant Credit

Protection Association sent her and similarly situated people a mailer that violated the Fair Debt

Collection Practices Act (FDCPA) in numerous ways. On August 29, 2018, McRobie moved for

leave to file an amended complaint, which added two additional FDCPA claims not present in

her original complaint and narrowed the definition of the class of potential plaintiffs.1 ECF No.

22. On September 4, 2018, McRobie moved to certify a class of plaintiffs based upon the

narrowed definition in the proposed amended complaint.

         On October 29, 2018, the Court granted in part McRobie’s motion for leave to file an

amended complaint. ECF Nos. 36-37. The Court concluded that amendment was futile with




1
      McRobie’s amended class definition limits membership to residents of Pennsylvania,
New Jersey, and Delaware. Amend. Compl. ¶ 28, ECF No. 38.
                                                 1
                                              040219
respect to McRobie’s newly-added Count III because that count did not state a viable claim

under Section 1692e(9) of the FDCPA.2 Leave to Amend Op. 5. However, the Court found that

McRobie’s newly-added claim in Count II did state a claim under Section 1692f(8) of the

FDCPA and permitted amendment. Leave to Amend Op. 12.

       Following the Court’s partial grant of leave to amend, two claims remain before the

Court. First, McRobie claims in Count I of her Amended Complaint that CPA violated Section

1692f(7) of the FDCPA by sending her and numerous other consumers across the country a

postcard regarding a debt.3 Second, McRobie claims in Count II of her Amended Complaint that

CPA violated Section 1692f(8) by including on the front of each mailer a numerical code that

corresponds to the creditor on whose behalf CPA sought to collect the particular debt.4 The Court

now addresses McRobie’s motion to certify the class identified in her Amended Complaint with

respect to these claims.




2
        Section 1692e prohibits a debt collector from using “any false, deceptive, or misleading
representation or means” in connection with the collection of a debt and lists specific examples
of prohibited conduct. 15 U.S.C. § 1692e. These examples include “[t]he use or distribution of
any written communication which simulates or is falsely represented to be a document
authorized, issued, or approved by any court, official, or agency of the United States or any
State, or which creates a false impression as to its source, authorization, or approval.” 15 U.S.C.
§ 1692e(9). The Court found that McRobie’s Amended Complaint did not state a claim under
this section because a consumer would not mistake the mailer for an official or government
document. Leave to Amend Op. 7.
3
        Section 1692f(7) provides that “[a] debt collector may not use unfair or unconscionable
means to collect or attempt to collect any debt. Without limiting the general application of the
foregoing, the following conduct is a violation of this section . . . (7) Communicating with a
consumer regarding a debt by post card.” 15 U.S.C. § 1692f(7).
4
        Section 1692f(8) prohibits “[u]sing any language or symbol, other than the debt
collector’s address, on any envelope when communicating with a consumer by use of the mails
or by telegram.” 15 U.S.C. § 1692f(8).
                                                 2
                                              040219
    II.       LEGAL STANDARD

           Federal Rule of Civil Procedure 23 governs class action lawsuits. A court may only grant

certification of a class action “if the trial court is satisfied, after a rigorous analysis, that the

prerequisites of Rule 23 are met.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 309

(3d Cir. 2008) (quoting Gen. Tel. Co. of SW v. Falcon, 457 U.S. 147, 161 (1982)), as amended

(Jan. 16, 2009); Sullivan v. DB Invs., Inc., 667 F.3d 273, 296 (3d Cir. 2011) (en banc). For

certification under Rule 23, the proposed class must satisfy the prerequisites of Rule 23(a) and

one of Rule 23(b)’s three subparts. In re Hydrogen Peroxide, 552 F.3d at 309–10. The party

seeking class certification “bears the burden of establishing each element of Rule 23 by a

preponderance of the evidence.” Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 591 (3d Cir.

2012).


    III.      ANALYSIS
    A. Rule 23(a) Requirements


           Federal Rule of Civil Procedure 23(a) requires that any proposed class satisfy its four

elements, numerosity, commonality, typicality, and adequacy of representation:

           One or more members of a class may sue or be sued as representative parties on
           behalf of all only if (1) the class is so numerous that joinder of all members is
           impracticable, (2) there are questions of law or fact common to the class, (3) the
           claims or defenses of the representative parties are typical of the claims or defenses
           of the class, and (4) the representative parties will fairly and adequately protect the
           interests of the class.

Fed. R. Civ. P. 23(a). A court cannot certify a proposed class that does not satisfy any one

of these four factors. In re Hydrogen Peroxide, 552 F.3d at 320 (“Class certification

requires a finding that each of the requirements of Rule 23 has been met.”). Under Rule

23(c)(4), a court may grant a motion to certify in part and certify a class with respect to


                                                     3
                                                  040219
one of several causes of action in a suit, even where the others do not satisfy Rule 23.

Walney v. SWEPI LP, No. CIV.A. 13-102, 2015 WL 5333541, at *29 (W.D. Pa. Sept. 14,

2015); Kalow & Springut, LLP v. Commence Corp., No. CIV.A. 07-3442 FLW, 2011

WL 3625853, at *3 (D.N.J. Aug. 15, 2011).

       Because the Court concludes that McRobie’s Section 1692f(7) claim in Count I,

based on the use of a postcard to collect a debt, is not typical of the proposed class, it

denies certification with respect to that cause of action. However, it concludes that

McRobie’s Section 1692f(8) claim in Count II, based on the use of a numerical code on

the exterior of the mailer, does satisfy the requirements of Rule 23(a). The Court

addresses the typicality requirement first with respect to both claims, and then addresses

the other factors as they relate to McRobie’s FDCPA claim in Count II of her Amended

Complaint.


       1.      Typicality


       Fed. R. Civ. P. 23(a)(3) requires that “the claims or defenses of the representative

part[y]” be “typical of the claims or defenses of the class.” “[T]ypicality entails an

inquiry whether ‘the named plaintiff’s individual circumstances are markedly different or

. . . the legal theory upon which the claims are based differs from that upon which the

claims of other class members will perforce be based.’” Eisenberg v. Gagnon, 766 F.2d

770, 786 (3d Cir. 1985) (quoting Weiss v. York Hosp., 745 F.2d 786, 809 n.36 (3d Cir.

1984)). The Third Circuit has noted that “cases challenging the same unlawful conduct

which affects both the named plaintiffs and the putative class usually satisfy the typicality

requirement irrespective of the varying fact patterns underlying the individual

claims.” Baby Neal for and by Kanter v. Casey, 43 F.3d 48, 58 (3d Cir. 1994).

                                                  4
                                               040219
       However, even when plaintiffs challenge the same unlawful conduct, defenses

that apply uniquely to the named plaintiff may defeat typicality. Allen-Wright v. Allstate

Ins. Co., No. 07-CV-4087, 2008 WL 5336701, at *3–5 (E.D. Pa. Dec. 17, 2008) (“Courts

of appeals have held that unique defenses bear on both the typicality and adequacy of a

class representative.”) (citing Beck v. Maximus, Inc., 457 F.3d 291, 297 (3d Cir. 2006)).

A named plaintiff is not a proper class representative if an arguable defense unique to the

named plaintiff or a small subclass will likely become a major focus of the litigation. See

Wall v. Sunoco, Inc., 211 F.R.D. 272, 278 (M.D. Pa. 2002) (collecting cases).

       McRobie argues that her claims are typical of the proposed class because she

received the same mailer as the rest of the class and the mailer disclosed the CPA creditor

number on its exterior. Mot. 20. CPA responds that McRobie’s claims are not typical of

the proposed class because they result from a unique set of facts: CPA points to evidence

that it uses double-sided postcard mailers5 to protect recipients’ personal information on

the inside but that the mailer sent to McRobie fell apart in the mail, leaving her personal

information exposed. Def.’s Opp. 13, ECF No. 32. CPA suggests that it will rely on a

bona fide error affirmative defense under 15 U.S.C. § 1692k(c), which requires a

defendant to prove that a FDCPA violation was unintentional and resulted from a bona

fide error despite procedures adapted to prevent similar errors. See Answer, Affirmative

Defense 1, ECF No. 41-1. In her reply, McRobie addresses CPA’s defense as it impacts

her Section 1692f(8) claim in Count II and insists that, even if the mailer she received did




5
       CPA admits that it refers to its mailer internally as a “self-sealed double-postcard”
according to United States Postal Service standards, but denies that the mailers are “postcards”
as prohibited by the FDCPA. Answer ¶ 24.
                                                 5
                                              040219
fall apart in the mail, CPA included the number identifying the creditor on every postcard

sent to the potential class. Reply 8, ECF No. 33.

       To prevail on her claim in Count I, McRobie must prove that the mailer she

received qualifies as a “postcard” within the meaning of 15 U.S.C. § 1692f(7). The

members of the proposed class who received the intact double-sided postcard mailers

must prove that those mailers also qualify as “postcards” under the FDCPA. Given that

McRobie’s postcard claim results from what CPA characterizes as an isolated accident,

her factual and legal positions likely differ from the other members of the proposed class.

Additionally, McRobie’s claim is uniquely susceptible to the bona fide error defense:

CPA suggests that McRobie’s personal information was exposed only because the

double-sided postcard it sent her came apart in the mail, through no fault of CPA.6 See

Beck v. Maximus, Inc., 457 F.3d 291, 299 (3d Cir. 2006) (recognizing that bona fide error

defense in FDCPA claim could defeat typicality and adequacy requirements for class

certification and remanding to district court to consider the issue). Because of the

emphasis McRobie places on the exposure of her personal information and the

embarrassment it caused her, whether her information was exposed because of a bona

fide error likely will become a major focus of the litigation of her claim in Count I.

McRobie’s FDCPA in Count I is not typical of the proposed class, and this Court denies

certification with respect to that claim.

       With respect to her Section 1692f(8) claim in Count II, though, McRobie need

prove only that she received a mailer that contained information on its exterior other than



6
         At this point, the Court makes no definitive ruling as to whether a bona fide error defense
will ultimately succeed. It merely recognizes that the bona fide error defense CPA alludes to
raises issues unique to McRobie’s individual mailer.
                                                 6
                                              040219
the address of the sender. The parties do not dispute that all the mailers CPA sent

included a creditor identification number on the exterior, regardless of whether they

reached the recipients as intact double-sided postcards. See Answer ¶ 5 (“Defendant

admits that it includes an internal numerical code on the exterior of its mailer . . . .”).

Thus, the claims of McRobie and the members of the proposed class all involve the same

features of the form mailers they received, and thus the same factual and legal issues. See

Nyby v. Convergent Outsourcing, Inc., No. CV 15-886 (ES) (MAH), 2017 WL 3315264,

at *5 (D.N.J. Aug. 3, 2017) (finding typicality satisfied where named plaintiff alleged

claims based on same letter as potential class members); Jordan v. Commonwealth Fin.

Sys., Inc., 237 F.R.D. 132, 138–39 (E.D. Pa. 2006) (finding typicality requirement for

class certification satisfied in suit alleging that standardized letters sent by debt collector

violated the FDCPA, where class members received the same letters and relied on the

same theory of liability). Therefore, McRobie satisfies the typicality requirement with

respect to her claim under Section 1692f(8) of the FDCPA in Count II of her Amended

Complaint. The Court will now evaluate the class under the remaining Rule 23(a) factors

and the Rule 23(b) factors as they relate to Count II.


        2.      Numerosity


        Under Rule 23(a)(1), the class must be “so numerous that joinder of all members

is impracticable.” Fed. R. Civ. P. 23(a)(1). “Satisfaction of the numerosity requirement

does not require evidence of the exact number or identification of the members of the

proposed class.” Hawk Valley, Inc. v. Taylor, 301 F.R.D. 169, 182 (E.D. Pa. 2014). While

“[n]o magic number exists satisfying the numerosity requirement,” Moskowitz v. Lopp,

128 F.R.D. 624, 628 (E.D. Pa. 1989), a class of at least 41 members usually satisfies the

                                                   7
                                                040219
numerosity requirement. See, e.g., Stewart v. Abraham, 275 F.3d 220, 226–27 (3d Cir.

2001) (“[G]enerally if the named plaintiff demonstrates that the potential number of

plaintiffs exceeds 40, the first prong of Rule 23(a) has been met.”). McRobie estimates

the number of potential class members at 51,100. Mot. 13. CPA does not challenge

numerosity. Opp. 9 n.4. This Court finds the numerosity requirement satisfied.


       3.      Commonality


       “The commonality requirement will be satisfied if the named plaintiffs share at

least one question of fact or law with the grievances of the prospective class.” Baby Neal,

43 F.3d at 56 (citing Weiss v. York Hosp., 745 F.2d 786, 808 (3d Cir. 1984) and In re

“Agent Orange” Prod. Liab. Litig., 818 F.2d 145, 166–67 (2d Cir. 1987)). “Because the

requirement may be satisfied by a single common issue, it is easily met . . . .” Id.

       McRobie argues that the proposed class satisfies the commonality requirement

because her claims and those of the proposed class members require analyzing whether a

form mailer’s features violate the FDCPA, a situation where courts often find

commonality. See, e.g., Little-King v. Hayt Hayt & Landau, No. 11-5621, 2013 WL

4874349, at *5 (D.N.J. Sept. 10, 2013) (“[T]he Court finds that there are common

questions of law or fact shared among the class. Importantly, all members of the class

received a materially identical debt-collection letter from Defendants. . . . All members of

the class also share common questions of law, in particular, whether that letter was

defective under the FDCPA.”). CPA responds that McRobie cannot establish

commonality because she suggested in her deposition that she seeks emotional distress




                                                 8
                                              040219
damages for her “hyperbolic” reaction, and that as a result, she cannot establish damages

on a class-wide basis. Opp. 14.7

       McRobie’s claim under Section 1692f(8) requires resolving a question common to

her and the members of the proposed class who received the mailer, specifically, whether

the use of the numerical creditor code on the outside of the mailer violated Section

1692f(8) of the FDCPA. Because all members of the class received identical mailers in

this respect, the answer to this question—and the evidence required to prove it—will be

common to the class. Even if CPA is correct and McRobie claims a measure of damages

different than the other members of the proposed class, she has shown at least one issue

of law and fact common to her and the proposed class; therefore, the proposed class

satisfies the commonality requirement.


       4.      Adequacy of Representation


       The fourth and final element of Rule 23(a) requires that the Court determine that

the named Plaintiffs and class counsel “will fairly and adequately protect the interests of

the class.” Fed. R. Civ. P. 23(a)(4). The class members are adequately represented if: (1)

the interests of the class representative do not conflict with the class members’ interests

and (2) class counsel are competent and qualified to conduct the litigation. See In re

Warfarin Sodium Antitrust Litig., 391 F.3d 516, 532 (3d Cir. 2014).

       CPA argues that McRobie and her counsel do not adequately represent the

interests of the proposed class. First, CPA suggests that McRobie’s interests conflict with


7
       CPA also argues that McRobie’s claim based on her postcard falling apart in the mail
does not implicate questions common to the class, see Opp. 14; however, this Court’s decision to
deny certification with respect to McRobie’s Section 1692f(7) claim makes CPA’s argument
moot.
                                                 9
                                              040219
those of the potential class members. CPA accuses McRobie of “gamesmanship” and

takes issue with McRobie’s decision to narrow the class definition in her Amended

Complaint. According to CPA, McRobie and her counsel have narrowed the class to

avoid the costs of notice to the larger set of potential class members, thus “abandoning”

the majority of the potential class members in favor of “a tiny class that affords them the

most cost efficient way to gamble on a fee shifting recovery.” Opp. 10.8

       Second, CPA argues that McRobie has not produced adequate evidence of her

counsel’s experience, since her evidence includes only her counsel’s self-evaluation and

examples of FDCPA class actions where McRobie’s counsel had the assistance of co-

counsel. Opp. 11-12.

       This Court perceives no improper “gamesmanship” behind McRobie’s decision to

narrow her class definition. McRobie has narrowed the class to residents of Pennsylvania,

New Jersey, and Delaware, the states within the jurisdiction of the Third Circuit Court of

Appeals. This Court relied on the Third Circuit Court of Appeals’ decision in Douglass v.

Convergent Outsourcing, 765 F.3d 299 (3d Cir. 2014), when it determined that

McRobie’s Amended Complaint stated a claim under Section 1692f(8) and rejected a

“benign language” exception to the statute. Leave to Amend Op. 9-10. Other circuits,

such as the Fifth and Eighth Circuit Courts of Appeals, do recognize a benign language

exception. Id. Limiting the class to residents of states within the Third Circuit restricts the

class to plaintiffs whose claims would be governed by Douglass if they were brought




8
       CPA also complains that McRobie moved to certify the narrowed class before being
granted leave to amend her complaint and accuses McRobie of impermissible “amendment
through class motion.” Opp. 8. Because this Court already granted leave to amend in part, CPA’s
argument is moot.
                                                 10
                                               040219
individually and therefore simplifies the legal issues involved in this case. Moreover,

courts routinely permit a plaintiff to narrow the scope of a class at the certification stage.9

See, e.g., Gold v. Lumber Liquidators Inc., No. 14-CV-05373-TEH, 2017 WL 2688077,

at *4 (N.D. Cal. June 22, 2017) (“[G]iven that courts frequently allow plaintiffs to seek

certification of narrowed classes without amending their complaint, and given that district

courts are tasked with ensuring class definitions are properly tailored, it would not make

sense to prohibit a plaintiff from narrowing their class definition, especially when they

are seeking leave to do so . . . .”).

        Additionally, CPA’s complaints about McRobie’s counsel’s credentials are

unfounded. Attorney Lemberg has represented plaintiffs in numerous FDCPA class

actions. See Lemberg Declaration ¶ 3, ECF No. 23-4; Butto v. Collecto Inc., 290 F.R.D.

372, 385 (E.D.N.Y. 2013) (finding Attorney Lemberg to be adequate class counsel based

om “experience in handling class actions; counsel’s knowledge of the applicable law; and

the resources counsel will commit to representing the class”); Zimmerman v. Portfolio

Recovery Assocs., LLC, 276 F.R.D. 174 (S.D.N.Y. 2011). Although CPA dismisses his

experience because several cases involved “uncontested settlements” and not merits



9
         CPA’s citation to the Seventh Circuit Court of Appeals’ decision in Bieneman v. City of
Chicago, 864 F.2d 463 (7th Cir. 1988), does not support its argument. In Bieneman, the named
plaintiff filed his case as a class action yet pursued it for more than three years without asking the
district court to certify a class; the district court ruled against him and he appealed on his own,
leaving the class behind, and “recovered his zeal to serve as representative only on learning that
disposition of the class claim was essential to his own claim.” Id. at 466. The plaintiff filed a
motion for partial certification, abandoning members of the class pleaded in the complaint and
many of the issues originally identified for class treatment. Id. Moreover, the proposed class
members were not similarly situated and had disparate interests, and the Plaintiff sought to
certify a “class limited to legal claims,” which “d[id] not resolve any concrete case, and [looked]
suspiciously like a request for an advisory opinion.” Id. These concerns about overall
management of the class action do not exist in McRobie’s case.

                                                 11
                                               040219
determinations, Attorney Lemberg’s successful settlements of various consumer

protection class actions—settlements which required court approval—attest to his ability

to protect the rights of class members and obtain good results for them. Moreover, as

McRobie points, out, Attorney Lemberg has in fact represented classes in contested

cases. See, e.g., Zimmerman, 276 F.R.D. at 174 (granting summary judgment in

plaintiff’s favor).

        This Court therefore finds that McRobie has satisfied the adequacy of

representation requirement, and thus, all of the Rule 23(a) requirements with respect to

Count II of her Amended Complaint.


    B. Rule 23(b) Requirements


        In addition to satisfying Rule 23(a), a class must satisfy the requirements of Rule

23(b)(1), (2), or (3) to merit certification. Amchem Prods. Inc. v. Windsor, 521 U.S. 591, 623

(1997). McRobie seeks certification under Rule 23(b)(3), which requires the court to find: (1)

that the questions of law or fact common to class members predominate over any questions

affecting only individual members, and (2) that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy. Fed. R. Civ. P. 23(b)(3).

Additionally, Rule 23(b)(3) contains the implied requirement of ascertainability. Byrd v. Aaron’s

Inc., 784 F.3d 154, 163 (3d Cir. 2015), as amended (Apr. 28, 2015); see also Underwood v.

Kohl’s Dep’t Stores, Inc., No. CV 15-730, 2017 WL 5261535, at *4 (E.D. Pa. Nov. 13, 2017).


    1. Ascertainability


        Initially, a plaintiff seeking certification of a Rule 23(b)(3) class must prove by a

preponderance of the evidence that the class is ascertainable. Hayes v. Wal-Mart Stores,


                                                 12
                                               040219
Inc., 725 F.3d 349, 354 (3d Cir. 2013). Ascertainability is an implied requirement of Rule

23(b)(3), and a plaintiff must show that: (1) the class is “defined with reference to

objective criteria;” and (2) there is “a reliable and administratively feasible mechanism

for determining whether putative class members fall within the class definition.” Id. at

355 (citing Marcus v. BMW of North Amer., LLC, 687 F.3d 583, 593–94 (3d Cir. 2012)).

To satisfy the ascertainability requirement, a plaintiff need only show that “class

members can be identified.” Byrd, 784 F.3d at 163 (citing Carrera v. Bayer Corp., 727

F.3d 300, 306 (3d Cir. 2013)).

       McRobie has defined the class with respect to objective criteria: residents of three

specific states who received a specific piece of mail from CPA. She has presented

evidence of a “reliable and administratively feasible mechanism” for determining

whether potential class members fall within the definition, as CPA’s corporate designee

testified that CPA can determine the names and addresses of all recipients of the postcard

it sent McRobie, as well as any postcards that were returned as undeliverable, through a

search of its records. See Diane Evans Depo. 45:21-46:10, Ex. C to Mot., ECF No. 23-6.

CPA responds that McRobie has imposed no “time limits” on the class and provides no

mechanism for identifying class members who received postcards that fell apart.

However, lack of a defined time period in the class definition does not impede

identification of potential class members from CPA’s records. And because McRobie

may proceed as a class representative only on her Section 1692f(8) claim, which does not

require proving that a postcard fell apart, she need not identify class members who

received defective mailers like she did. McRobie has proven that the proposed class is

ascertainable.



                                                13
                                              040219
   2. Predominance


       The predominance requirement asks whether “the questions of law or fact

common to class members predominate over any questions affecting only individual

members.” Fed. R. Civ. P. 23(b)(3). “An individual question is one where ‘members of a

proposed class will need to present evidence that varies from member to member,’ while

a common question is one where ‘the same evidence will suffice for each member to

make a prima facie showing [or] the issue is susceptible to generalized, class-wide

proof.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (quoting 2

William B. Rubenstein, Newberg on Class Actions § 4:50, at 196-97 (5th ed. 2012)). The

inquiry focuses “on whether essential elements of the class’s claims can be proven at trial

with common, as opposed to individualized, evidence.” Hayes, 725 F.3d at 359 (3d Cir.

2013) (citing In re Hydrogen Peroxide, 552 F.3d at 311).

       As discussed above in the discussion of typicality, McRobie’s Section 1692f(8)

claim requires proving that each class member received a mailer that contained

information on its exterior other than the address of the sender. Whether the form mailer

CPA sent violates Section 1692f(8) is capable of proof through evidence common to the

class. And, again, the Section 1692f(8) claim does not require any potential class member

to prove that the postcard he or she received fell apart in the mail like McRobie’s

allegedly did. This Court finds that common questions of law and fact predominate with

respect to classwide resolution of Count II of McRobie’s Amended Complaint.




                                                14
                                              040219
   3. Superiority


       The superiority requirement “asks the court to balance, in terms of fairness and

efficiency, the merits of a class action against those alternative available methods of

adjudication” and determine that a class action is a superior means of resolving the

claims. In re Warfarin Sodium, 391 F.3d at 534. Rule 23(b) states that matters pertinent

to the superiority requirement include: (1) the class members’ interests in individually

controlling the prosecution or defense of separate actions; (2) the extent and nature of any

litigation concerning the controversy already begun by or against class members; (3) the

desirability or undesirability of concentrating the litigation of the claims in the particular

forum; and (4) the likely difficulties in managing a class action. Fed. R. Civ. P. 23(b)(3).

       The alternative to this class action is myriad individual lawsuits for relatively

small amounts of damages resulting from the same conduct by CPA. As Count II of

McRobie’s Amended Complaint presents a straightforward claim capable of resolution

on a class-wide basis, the greater judicial efficiency achieved by resolving the claims

together outweighs any difficulties in managing a class action. The records reveals no

evidence that class members have begun individual litigation or have an interest in

controlling this action. Therefore, a class action is a superior method of adjudicating the

proposed class members’ claims compared to available alternatives.

       The proposed class therefore satisfies the requirements of Rule 23(b)(3) with

respect to the claim in Count II of McRobie’s Amended Complaint.




                                                 15
                                               040219
   IV.      CONCLUSION


         For the reasons discussed above, this Court grants McRobie’s motion to certify a

class in part. The proposed class satisfies Rule 23(a) and 23(b)(3) with respect to Count II

of the Amended Complaint. This Court will certify the proposed class with respect to the

FDCPA claim in Count II of McRobie’s Amended Complaint only. A separate order

follows.

                                                     BY THE COURT:




                                                     /s/ Joseph F. Leeson, Jr.
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Court




                                               16
                                             040219
